In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00041-CV
______________________________


LEX LENTSCHKE, ON BEHALF OF
HIMSELF AND ALL OTHERS SIMILARLY SITUATED, Appellants
 
V.
 
DISCOUNT TIRE COMPANY OF TEXAS, INC. D/B/A
DISCOUNT TIRE COMPANY AND BRIDGESTONE/FIRESTONE
NORTH AMERICAN TIRE L.L.C. 
F/K/A BRIDGESTONE/FIRESTONE, INC., Appellees


                                              

On Appeal from the 5th Judicial District Court
Cass County, Texas
Trial Court No. 03-C-192


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Lex Lentschke, on behalf of himself and all others similarly situated, has filed a motion
asking this Court to dismiss the appeal.  Lentschke has personally signed the motion.  Pursuant to
Tex. R. App. P. 42.1(a)(1), we grant the motion.
            We dismiss the appeal.
 
                                                                        Jack Carter
                                                                        Justice 
 
Date Submitted:          March 28, 2005
Date Decided:             March 29, 2005